Citation Nr: 0123616	
Decision Date: 09/28/01    Archive Date: 10/02/01	

DOCKET NO.  91-44 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation benefits for disability of 
the lumbosacral spine and for disability of the cervical 
spine under the provisions of 38 U.S.C.A § 1151 (West 1991).

2.  Entitlement to compensation benefits for fibromyalgia, 
myofascial pain, breast deformity, fevers, fatigue, a 
psychiatric disability, scleroderma, and systemic dysfunction 
under the provisions of 38 U.S.C.A. § 1151.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  
She has been granted service connection for disability of the 
right knee, evaluated as 20 percent disabling since 1982.  
She has also been found entitled to a permanent and total 
disability rating for pension purposes.

The veteran has submitted a claim for compensation benefits 
for disabilities of the low back and cervical spine, under 
the provisions of 38 U.S.C.A. § 1151, contending that these 
disabilities were the result of an accident that occurred 
while she was being X-rayed at a Department of Veterans 
Affairs (VA) medical facility on May 22, 1989.

The veteran is also seeking compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for various claimed 
disabilities resulting from surgery that was performed at a 
VA hospital in June 1983.  This claim had been denied by the 
Board in a decision in October 1988.  The appellant 
subsequently submitted additional evidence to reopen her 
claim, and the regional office (RO) determined that new and 
material evidence had been submitted to reopen this claim.  
The RO then reviewed this claim on a de novo basis.  The 
claim was denied.  The veteran's appeal for compensation 
benefits relating to the incidents in 1983 and 1989 was then 
sent to the Board for appellate consideration.

In November 1998, the Board denied entitlement to 
compensation benefits for disability of the lumbosacral spine 
and for disability of the cervical spine under the provisions 
of 38 U.S.C.A. § 1151 on the basis that such claims were not 
well grounded.  The Board also denied entitlement to 
compensation benefits for fibromyalgia, myofascial pain, 
breast deformity, fevers, fatigue, a psychiatric disability, 
scleroderma, and systemic dysfunction under the provisions of 
38 U.S.C.A. § 1151, stating that such claims were not well 
grounded.

In addition, in this November 1998 decision, the Board 
assumed jurisdiction of the issue of service connection for 
lumbosacral strain as proximately due to and the result of a 
service-connected disability, pursuant to the authority under 
38 C.F.R. § 19.13 (2000).  The Board granted service 
connection for lumbosacral strain as proximately due to and 
the result of a service-connected disability.  

Subsequently, the veteran appealed the denial of her various 
claims under the provisions of 38 U.S.C.A. § 1151 to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In December 2000, the Court remanded the claims by the 
veteran seeking compensation benefits under the provisions of 
38 U.S.C.A. § 1151, noting that the Board had denied such 
claims as not being well grounded.  The Court noted that 
effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amended the 
law relating to the duty to assist.  The law also eliminated, 
in essence, the need to establish that a claim was well 
grounded.  The law applies to all claims pending on the date 
of enactment, including the present case.  As a result, the 
Court vacated the Board decision relating to the issues 
seeking compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for further consideration by the Board.

The veteran has submitted numerous statements and documents 
after the November 1998 Board decision.  In a letter in June 
2001, the veteran indicated that she had been recently 
diagnosed as having neuropathy at the Tucson, Arizona, VA 
Medical Center.  She requested service connection for 
neuropathy.  This is called to the attention of the RO for 
its initial consideration.



REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 
2-7, 114 Stat. 2096, 2096-2099 (effective November 9, 2000) 
(to be codified as amended at 38 U.S.C.A §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  The cited law eliminates 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims.  As the instant appeal includes no issues 
involving the reopening of finally denied claims, the revised 
regulations specific to such reopened claims are inapplicable 
to the instant appeal and will not be further identified or 
addressed. 

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (November 9, 2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  First, VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (November 9, 2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  

In April 2001, the Board advised the veteran that she could 
submit additional argument and evidence in support of her 
appeal.  She was advised that, if she wished the Board to 
consider any newly submitted evidence without referring it to 
the RO for initial review and preparation of a supplemental 
statement of the case, she must include a waiver of the RO's 
consideration of such evidence, pursuant to the provisions of 
38 C.F.R. § 20.1304(c) (2000).

In June 2001, the appellant requested that additional records 
be obtained, including records of her treatment at VA medical 
facilities in 2000 and 2001.  As previously indicated, the 
veteran has submitted numerous statements and documents after 
the November 1998 Board decision.  

In a letter received in June 2001, the veteran specifically 
indicated that, in response to the Board's April 2001 letter, 
she desired that all of the evidence and statements received 
and/or constructively of record since the November 1998 Board 
decision be initially considered and adjudicated by the RO, 
before consideration by the Board.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of all of 
the veteran's VA outpatient treatment 
reports since January 1, 1999 and 
associate them with the claims files.  

2.  The RO should review the additional 
records received from the veteran since 
the November 1998 Board decision which 
has been vacated by the Court.  In 
adjudicating the current claims, the RO 
needs to consider pertinent changes in 
the law relating to 38 U.S.C.A. § 1151 
and the VCAA.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  
If the further review and adjudication of 
the issues results in a continuation of 
the denial of any of the veteran's 
claims, the case should be processed in 
accordance with appropriate appellate 
procedures, including the issuance of a 
supplemental statement of the case.

No action is required of the veteran until and unless she 
receives further notice.  The purpose of this REMAND is to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




